Exhibit 10.5 PLEDGE AND SECURITY AGREEMENT THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made as of the 29th day of March, 2010, by Fund.com, Inc., a Delaware corporation (the “Pledgor”), in favor of Albert Hallac, on behalf of himself and the other Hallac Members who have executed this Agreement (individually and collectively, the “Secured Party”, and together with the Pledgor, collectively, the “Parties”), and Zukerman Gore Brandeis & Crossman, LLP (the “Collateral Agent”). WHEREAS, the Pledgor and the Secured Party are parties to that certain Securities Purchase and Restructuring Agreement, dated as of March 26, 2010, by and among Weston Capital Management, LLC, a Delaware limited liability company (the “Company”), PBC-Weston Holdings, LLC, a Delaware limited liability company, the Pledgor and the Secured Party (the “Restructuring Agreement”); WHEREAS, pursuant to the Restructuring Agreement, among other things, the Pledgor is acquiring 50.9% of the membership interests of the Company (the “Membership Interests”) from the Hallac Members for $5.5 million, of which $5.0 million dollars will be evidenced by a Senior Secured Variable Principal Amount Promissory Note (the “Reset Note”) attached as Exhibit A hereto (unless otherwise defined herein, capitalized terms shall have the same meaning as defined in the Reset Note); WHEREAS, the Pledgor has agreed to pledge to the Secured Party pursuant to this Agreement all of the Membership Interests it has acquired from the Hallac Members in order to secure the Pledgor’s obligations under the Reset Note; and WHEREAS, the Collateral Agent has been appointed by the Secured Party to act as the representative of the Secured Party for all purposes under this Agreement. NOW, THEREFORE, the Pledgor agrees as follows: 1.OBLIGATIONS SECURED.This Agreement secures (a) the payment in full of the $2,450,000 Installment Payment due and owing by the Pledgor to the Secured Party under the Reset Note, and (b) the payment and performance of all other agreements, obligations and covenants of the Pledgor to the Secured Party under the Reset Note (including, without limitation, any and all payment obligations, restrictive covenants, Liquidity Rights and other obligations that may arise at any time whatsoever pursuant to the Restructuring Agreement, including but not limited to the provisions set forth in Article5, Article7 and
